NICHOLLS, J,
We are not called on to deal with this case under our appellate jurisdiction, but we are asked to act in the premises under our revisory jurisdiction. The application must show something more than an ordinary case of possible or probable error to warrant this court in taking cognizance of it under our revisory jurisdiction. There must be error of some exceptional character. We have so announced repeatedly. If this rule be not enforced, this court will become practically a Court of Appeal. This case presents none of the features requisite to take it out of the class of cases which the Constitution contemplated should be determined finally in the Courts of Appeal. .
The application, for this reason, should bet and is hereby refused.